Exhibit 10.3
 
 


THOSE PERSONS SET FORTH ON SCHEDULE “A”,
 
as Shareholders
 
 
and
 
 
GLOBAL GOLD CONSOLIDATED RESOURCES LIMITED,
 
as Company
 

--------------------------------------------------------------------------------


SHAREHOLDERS AGREEMENT
 
February 18, 2012
 

--------------------------------------------------------------------------------


 

 
 
 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 
ARTICLE 1
INTERPRETATION
Section 1.1
Defined Terms.
1
Section 1.2
Headings, etc.
6
Section 1.3
Gender and Number.
6
Section 1.4
Currency.
6
Section 1.5
Certain Phrases.
6
Section 1.6
Accounting Terms.
6
Section 1.7
Statutory References.
7
Section 1.8
Schedules.
7
     
ARTICLE 2
TERM OF AGREEMENT
Section 2.1
Term.
7
 
ARTICLE 3
IMPLEMENTATION OF AGREEMENT
Section 3.1
Actions in Accordance with Agreement.
7
Section 3.2
Conflict.
8
Section 3.3
Covenants by the Company.
8
Section 3.4
Shareholders Agreement.
8
 
ARTICLE 4
 ORGANIZATION OF THE COMPANY AND BUSINESS OF THE COMPANY
Section 4.1
Organization of the Company.
8
Section 4.2
Business of the Company.
8
Section 4.3
Management of the Company.
9
Section 4.4
Share Certificates.
9
Section 4.5
Removal of Legends.
9
 
ARTICLE 5
DIRECTORS AND SHAREHOLDERS
Section 5.1
Number of Directors.
9
Section 5.2
Nomination and Election of Directors.
9
Section 5.3
Term of Office.
10
Section 5.4
Powers and Duties of Directors.
11
Section 5.5
Insurance.
11
Section 5.6
Board Meetings.
11
Section 5.7
Exercise of Authority.
11
Section 5.8
Directors Fees and Expenses.
13
Section 5.9
Officers.
13
Section 5.10
Matters Requiring Unanimous Approval of the Board of Directors.
13
Section 5.11
Fundamental Matters.
14
Section 5.12
Meetings of Shareholders.
15

 
 
(i)

--------------------------------------------------------------------------------

 
 
ARTICLE 6
FINANCIAL MATTERS
Section 6.1
Annual Business Plan.
15
Section 6.2
Maintain Books.
16
Section 6.3
Financial Reporting Obligations.
16
Section 6.4
Bank Accounts.
17
 
ARTICLE 7
FINANCING THE COMPANY
Section 7.1
Funding of Costs.
17
Section 7.2
Future Financings and Pre-emptive Rights.
17
 
ARTICLE 8
SHARE OWNERSHIP AND RESTRICTIONS ON TRANSFER
 
Section 8.1
Restrictions on Transfer.
19
Section 8.2
Permitted Transferees.
20
Section 8.3
Deemed Consent under Articles and Memorandum.
20
Section 8.4
Encumbering of Shares.
20
 
ARTICLE 9
TRANSFERS TO THIRD PARTIES; RIGHT OF FIRST OFFER
Section 9.1
General.
20
Section 9.2
Right of First Offer.
20
Section 9.3
Piggy-Back Rights.
22
Section 9.4
Third Party Sale.
23
Section 9.5
Third Party Sale Provisions.
24
 
ARTICLE 10
TAKE-OVER BID
Section 10.1
Carry-Along Requirement.
24
Section 10.2
Take-Over Bid Sale Provisions.
25
Section 10.3
IPO.
26

 
 
(ii)

--------------------------------------------------------------------------------

 
 
ARTICLE 11
PROCEDURE FOR SALE OF SHARES
Section 11.1
Application of Sale Provisions.
26
Section 11.2
Conditions for the Benefit of the Purchaser.
26
Section 11.3
Conditions for the Benefit of the Vendor.
27
Section 11.4
Closing Procedures.
27
Section 11.5
Non-Completion by Vendor.
28
Section 11.6
Non-Completion by Purchaser.
28
Section 11.7
Multiple Purchasers and Vendors.
28
Section 11.8
Continuing Obligations.
29
Section 11.9
Consents.
29
 
ARTICLE 12
CONFIDENTIALITY
Section 12.1
Confidentiality.
29
Section 12.2
Confidentiality Exceptions.
30
Section 12.3
Ownership of Confidential Information.
30
 
ARTICLE 13
NON-COMPETITION
Section 13.1
Non-Competition; Non-Solicitation.
30
Section 13.2
Exceptions.
31
 
ARTICLE 14
GENERAL MATTERS
Section 14.1
Notice.
31
Section 14.2
Time of the Essence.
31
Section 14.3
Announcements.
31
Section 14.4
Independent Legal Advice.
31
Section 14.5
Third Party Beneficiaries.
32
Section 14.6
No Agency or Partnership.
32
Section 14.7
Expenses.
32
Section 14.8
Representations and Warranties of the Parties.
32
Section 14.9
Amendments.
32
Section 14.10
Waiver.
32
Section 14.11
Entire Agreement.
33
Section 14.12
Successors and Assigns.
33
Section 14.13
Further Assurances.
33
Section 14.14
Severability.
34
Section 14.15
Governing Law.
34
Section 14.16
Counterparts.
34

 
 
(iii)

--------------------------------------------------------------------------------

 
 
ADDENDA
 
SCHEDULE “A”
SHAREHOLDERS AND SHARE OWNERSHIP

SCHEDULE “B” 
FORM OF ASSUMPTION AGREEMENT

SCHEDULE 4.1
MEMORANDUM OF ASSOCIATION AND ARTICLES OF ASSOCIATION

Schedule 5.11(1)
FUNDAMENTAL MATTERS

 
 
(iv)

--------------------------------------------------------------------------------

 
 
SHAREHOLDERS AGREEMENT
 
Shareholders Agreement dated February 18, 2012 among each of those Persons set
forth on Schedule “A” hereto and designated as Shareholders (each a
“Shareholder” and, collectively, the “Shareholders”) and Global Gold
Consolidated Resources Limited (the “Company”).
 
RECITALS:
 
 
(a)
The Company was incorporated in Jersey under the Act under number 109058 and
having its registered office at Ogier House, The Esplanade, St Helier, Jersey,
JE4 9WG;

 
 
(b)
The Company is a no par value company and therefore there is no limit on the
number of shares of any class which the company is authorised to issue.  As of
the date hereof 100 ordinary shares have been issued to and are registered in
the name of the Shareholders, namely Global Gold Corporation (“GGC”) and
Consolidated Resources Armenia (“CRA”), as further described in Schedule
“A”.  As of the date hereof, no other shares of the Company have been issued;
and

 
 
(c)
The Company and the Shareholders now wish to enter into this Agreement for the
purposes of setting forth, inter alia, their respective rights and obligations
in respect of the issued and unissued shares of the Company, the management and
conduct of the Company’s business and various other matters hereinafter set
forth.

 
NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the foregoing
and the mutual agreements contained herein (the receipt and adequacy of which
are acknowledged), the Parties agree as follows:
 
ARTICLE 1
INTERPRETATION
 
Section 1.1                        Defined Terms.
 
As used in this Agreement, the following terms have the following meanings:
 
“Act” means the Companies (Jersey) Law 1991, as may be amended from time to
time, and shall be deemed to be any act substituted therefor.
 
“Affiliate” has the meaning set forth in National Instrument 45-106 – Prospectus
and Registration Exemptions, as in effect on the date hereof and includes an
executor or personal legal representative of a Shareholder.
 
“Agreement” means this shareholders agreement and all schedules and instruments
in amendment or confirmation of it and the expressions “Article” and “Section”,
followed by a number mean and refer to the specified Article or Section of this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
“Annual Business Plan” means, in respect of a Financial Year, the annual
business plan approved under Section 6.1(2).
 
“Articles” means the of articles of association of the Company (adopted as at
the date of incorporation of the Company), as such Articles may from time to
time be amended, restated, replaced or superseded in accordance with the
provisions of this Agreement, attached hereto as Schedule 4.1.
 
“Assumption Agreement” means an agreement (substantially in the form annexed
hereto as Schedule “B”) executed by a transferee of Shares, pursuant to which
such transferee agrees to be bound by this Agreement in the same manner as if it
had been an original party hereto.
 
“Auditor” means such firm of chartered accountants that may at any time be
appointed as the auditors of the Company in accordance with Section 5.11.
 
"Binding Term Sheet" means a binding term sheet entered into between the
Company, GGC and CRA dated on or about 29 December 2011 as varied by the Note
Instrument and the Letter.
 
“Business” means the business consisting of the exploration for and mining of
gold and silver in Armenia at the Toukhmanuk and Getik sites.
 
“Business Day” means any day of the year, other than a Saturday, a Sunday or any
day on which banks are required or authorized to close in New York, New York.
 
“Company” means Global Gold Consolidated Resources Limited, a Jersey company and
includes any successor company resulting from any merger, amalgamation,
reorganization, arrangement or other combination of Global Gold Consolidated
Resources Limited and any other Person, and shall include, wherever appropriate,
any Subsidiary of the Company.
 
“Control” means (including the terms “controlled by” and “under common control
with”) in relation to any Person, the ownership, directly or indirectly, of
voting securities or other interests in such Person entitling the holder to
exercise control and direction in fact over the activities of such Person.
 
“Convertible Notes” has the meaning specified in Section 7.2.
 
“CRA” means Consolidated Resources Armenia, an exempt non-resident Cayman
Islands company.
 
“Debt” means in respect of a Person, (i) all indebtedness of the Person for
borrowed money, (ii) all indebtedness of the Person for the deferred purchase
price of property or services represented by a note, bond, debenture or other
evidence of debt, (iii) all indebtedness created or arising under any hire
purchase agreement, conditional sale agreement or other title retention
agreement or arrangement with respect to property acquired by the Person, (iv)
all current liabilities of the Person represented by a note, bond, debenture or
other evidence of debt, and (v) all obligations under leases which have been or
should be, in accordance with GAAP, recorded as capital leases in respect of
which the Person is liable as lessee.
 
 
-2-

--------------------------------------------------------------------------------

 
 
“Directors”, “Board of Directors” and “Board” mean the individuals who are, from
time to time, duly elected as directors of the Company in accordance with the
terms of this Agreement.
 
“Disposition Notice” has the meaning specified in Section 9.3(1).
 
“Exercise Period” has the meaning specified in Section 9.2(3).
 
“Exercise Notice” has the meaning specified in Section 9.2(3).
 
“Financial Year” means, in relation to the Company, the period beginning
on January 1 and ending on the following December 31 of a calendar year, unless
changed in accordance with Section 5.11.
 
“GAAP” means accounting principles generally accepted for an entity that
prepares its financial statements in accordance with International Financial
Reporting Standards, at the relevant time, applied on a consistent basis.
 
“GGC” means Global Gold Corporation, a Delaware corporation.
 
“Governmental Entity” means any (i) multinational, federal, provincial, state,
municipal, local or other governmental or public department, central bank,
court, commission, board, bureau, agency or instrumentality, domestic or
foreign, (ii) any subdivision or authority of any of the foregoing, or (iii) any
quasi-governmental or private body exercising any regulatory, expropriation or
taxing authority under or for the account of any of the above.
 
Independent” means a person who is not (i) a Shareholder, other than a Director
who has become a Shareholder through the exercise of options or rights granted
to him or her as a result of being a Director, (ii) an Affiliate of a
Shareholder, (iii) a partner, director, officer or employee of, or professional
advisor to, any of (i) or (ii), or (iv) any Person related by blood, adoption or
marriage to any of the foregoing.
 
“IPO” means the closing of an offering or offerings pursuant to a receipted
prospectus under the Securities Act (Ontario) or a similar document filed under
other applicable securities laws in Canada covering the offer and sale of Shares
for the account of the Company and, if applicable, selling shareholders to the
public and such Shares are listed and posted for trading or quoted on a
recognized stock exchange in Canada.
 
“Joint Venture Agreement” means the agreement entered into and dated as of April
27, 2011 by and between GGC and certain of its affiliates, on the one hand, and
CRA and certain of its affiliates, on the other hand.
 
 
-3-

--------------------------------------------------------------------------------

 
 
“Laws” means any and all applicable laws including all statutes, codes,
ordinances, decrees, rules, regulations, municipal by-laws, judicial or arbitral
or administrative or ministerial or departmental or regulatory judgments,
orders, decisions, rulings or awards, policies, guidelines, and general
principles of common and civil law and equity, binding on or affecting the
Person referred to in the context in which the word is used.
 
"Letter" means the side letter to the Binding Term Sheet dated 17 January 2012
executed by the Company, CRA and GGC.
 
“Lien” means any mortgage, charge, pledge, hypothecation, security interest,
assignment, encumbrance, lien (statutory or otherwise), title retention
agreement or arrangement, restrictive covenant or any other encumbrances of any
nature or any other arrangement or condition that in substance secures payment
or performance of an obligation.
 
“Management Shares” means the shares issuable under the Company’s Omnibus
Long-Term Incentive Plan.
 
“Marketable Securities” means a security listed on a nationally recognized stock
exchange in North America.
 
“Memorandum” means the memorandum of association of the Company as such
Memorandum may from time to time be amended or restated in accordance with the
provisions of this Agreement, attached hereto as Schedule 4.1.
 
 "Note Instrument" means the convertible note instrument executed by the Company
on 17 January 2012.
 
“Offer” has the meaning specified in Section 9.2(2).
 
“Offered Securities” has the meaning specified in Section 7.2(1).
 
“Offered Shares” has the meaning specified in Section 9.2(1).
 
“Offerees” has the meaning specified in Section 9.2(1).
 
“Offering Notice” has the meaning specified in Section 7.2(2).
 
“Offeror” has the meaning specified in Section 9.2(1).
 
“Option Period” has the meaning specified in Section 7.2(4).
 
“Parties” means, collectively, the Company, GGC and CRA, and any Person who may
become a party to this Agreement, and “Party” means any one of them.
 
“Permitted Transferee” means, in relation to any Person, any one or more of:
 
 
(a)
his or her spouse or natural born or legally adopted children;

 
 
-4-

--------------------------------------------------------------------------------

 
 
 
(b)
trust, the sole beneficiaries of which are any Person or Persons specified in
any one or more subsections of this definition, provided that the terms of the
trust include a valid condition precedent that the Shares or securities of a
Shareholder shall vest in the beneficiary of such trust only if such beneficiary
has complied with the provisions of this Agreement, including the execution and
delivery of an Assumption Agreement;

 
 
(c)
a corporation, partnership, limited partnership or other Person, all of the
voting securities or other ownership interests of which are owned by the Person
or by any Person or Persons specified in any one or more subsections of this
definition; and

 
 
(d)
where such Person is a corporation, all of the voting securities or other
ownership interests of which are owned by any Person or Persons specified in any
one or more subsections of this definition, (i) such other Person or Persons, or
(ii) a corporation, all of the voting securities or other ownership interests of
which are owned by such other Person or Persons; and

 
 
(e)
with respect to any Subsidiary of GGC, GGC.

 
“Person” means a natural person, partnership, limited partnership, limited
liability partnership, limited liability company, unlimited liability company,
corporation, joint stock company, trust, unincorporated association, joint
venture or other entity or Governmental Entity, and pronouns have a similarly
extended meaning.
 
“Piggy-Back Notice” has the meaning specified in Section 9.3(2).
 
“Place of Closing” means the registered offices of the Company or such other
place as the Vendor and the Purchaser under the relevant Sale Transaction
mutually agree.
 
“Purchaser” has the meaning specified in Section 11.2.
 
“Remaining Consideration” has the meaning specified in Section 2.5 of the Joint
Venture Agreement, dated as of April 27, 2011, between GGC and CRA (the “Joint
Venture Agreement” or the "JV agreement").
 
“Sale Transaction” has the meaning specified in (i) Section 9.2(9) for the
purposes of Section 9.2, and (ii) Section 9.3(6) for the purposes of Section
9.3.
 
“Shares” means the ordinary shares in the capital of the Company as described in
the Articles, and shall, where the context permits, include (i) any securities
into which such shares may be converted, reclassified, redesignated, subdivided,
consolidated or otherwise changed, (ii) any securities of the Company or of any
other Person received by the holders of such shares as a result of any merger,
amalgamation, reorganization, arrangement or other similar transaction involving
the Company, and (iii) any securities of the Company which are received by any
one or more Persons as a stock dividend or distribution on or in respect of such
shares.
 
 
-5-

--------------------------------------------------------------------------------

 
 
“Shareholders” means the Persons listed on Schedule “A” and designated as
“Shareholders” for so long as they hold Shares, and any Permitted Transferee or
other Person who acquires Shares in accordance with the provisions of this
Agreement, and
 
“Shareholder” means, individually, any one of them.
 
“Subsidiary” has the meaning set forth in the Act.
 
“Time of Closing” means 10:00 a.m. (New York time) or such other time on the
Date of Closing as the Vendor and the Purchaser under a Sale Transaction
mutually agree.
 
“Territory” means Armenia.
 
“Transfer” means, in reference to any securities, (i) any transfer, sale,
assignment, exchange, gift, donation or other disposition of such securities
where possession, legal title to or beneficial ownership of, or the economic
risk or return associated with, such securities passes directly or indirectly
from one Person to another Person or to the same Person in a different legal
capacity, whether or not for value, whether or not voluntary and however
occurring, or (ii) any agreement, undertaking or commitment to effect any of the
foregoing.
 
“Vendor” has the meaning specified in Section 11.2.
 
Section 1.2                        Headings, etc.
 
The provision of a Table of Contents, the division of this Agreement into
Articles and Sections and the insertion of headings are for convenient reference
only and are not to affect its interpretation.
 
Section 1.3                        Gender and Number.
 
Any reference in this Agreement to gender includes all genders and words
importing the singular number only shall include the plural and vice versa.
 
Section 1.4                        Currency.
 
All references in this Agreement to dollars, unless otherwise specifically
indicated, are expressed in the currency of the United States of America.
 
Section 1.5                        Certain Phrases.
 
In this Agreement (i) (a) the words “including” and “includes” mean “including
(or includes) without limitation”, and (b) the phrase “the aggregate of”, “the
total of”, “the sum of”, or a phrase of similar meaning means “the aggregate (or
total or sum), without duplication, of”, and (ii) in the computation of periods
of time from a specified date to a later specified date, unless otherwise
expressly stated, the word “from” means “from and including” and the words “to”
and “until” each mean “to but excluding”.
 
Section 1.6                        Accounting Terms.
 
All accounting terms not specifically defined in this Agreement shall be
construed in accordance with GAAP.
 
 
-6-

--------------------------------------------------------------------------------

 
 
Section 1.7                        Statutory References.
 
Except as otherwise expressly provided in this Agreement, any references to a
statute or regulation shall be construed as a reference to such statute or
regulation as it may be amended, re enacted or superseded from time to time.
 
Section 1.8                        Schedules.
 
The following schedules attached to this Agreement shall, for all purposes of
this Agreement, form an integral part of it:
 

 
Schedule “A” 
-           Shareholders and Share Ownership

 
Schedule “B” 
-           Form of Assumption Agreement

 
Schedule 4.1 
-           Memorandum of Association and Articles ofAssociation

 
ARTICLE 2
TERM OF AGREEMENT
 
Section 2.1                        Term.
 
(1)
This Agreement shall come into force and effect on the date hereof and shall
terminate on the earliest to occur of:

 
 
(a)
The date on which one Shareholder shall have acquired all of the issued and
outstanding Shares;

 
 
(b)
The date that this Agreement is terminated by written agreement of the Parties;

 
 
(c)
The date on which all of the Shares are sold to a third party in compliance with
this Agreement; and

 
 
(d)
The date upon which the Company completes an IPO.

 
(2)
Notwithstanding the foregoing, the obligations of the Parties set out in ARTICLE
12 shall continue in full force and effect after termination of this Agreement
pursuant to Section 2.1(1)(a) through Section 2.1(1)(d) inclusive.

 
(3)
The termination of this Agreement shall have no effect upon any obligation of a
Party to make a payment for any Shares purchased pursuant to the provisions of
this Agreement or to pay any other amounts owing by it under this Agreement
prior to the date of such termination.

 
ARTICLE 3
IMPLEMENTATION OF AGREEMENT
 
Section 3.1                        Actions in Accordance with Agreement.
 
Each of the Shareholders covenants and agrees that it shall vote its Shares and
use all reasonable commercial efforts to cause its nominees to the Board of
Directors to act at all times to accomplish and give effect to the terms and
conditions of this Agreement and that it shall otherwise act in accordance with
the provisions and intent of this Agreement to the maximum extent permitted by
Law, including without limitation in connection with any transaction of purchase
and sale contemplated by ARTICLE 9.
 
 
-7-

--------------------------------------------------------------------------------

 
 
Section 3.2                        Conflict.
 
Subject to the provisions of the Act, in the event of any conflict between the
provisions of this Agreement and the Articles and the Memorandum, the provisions
of this Agreement shall govern. In the event of any conflict between the
provisions of this Agreement and the provisions of the Articles or Memorandum,
each of the Shareholders shall take or cause to be taken such steps and
proceedings as may be required under the Act or otherwise to amend the Articles
and Memorandum to resolve such conflict so that the provisions of this Agreement
shall at all times prevail to the maximum extent permitted by Law.
 
Section 3.3                        Covenants by the Company.
 
The Company consents to the terms of this Agreement and hereby covenants with
each of the other Parties that it will at all times during the term of this
Agreement be governed by the terms and provisions hereof in carrying on its
business and affairs, and each of the Shareholders shall vote or cause to be
voted their respective Shares to cause the Company to fulfil its foregoing
covenants.
 
Section 3.4                        Shareholders Agreement.
 
Each Person who becomes a Shareholder through a Transfer of Shares or issue of
additional Shares in accordance with this Agreement shall execute and deliver to
the Company before becoming a Shareholder an Assumption Agreement, pursuant to
which such Person shall agree to be bound by these terms and conditions. Upon
execution and delivery of an Assumption Agreement, such Person shall be deemed
to be a "Party" hereunder with the same effect as if such additional Shareholder
had executed and delivered this Agreement at the same time as this Agreement was
executed and delivered by the original Parties hereto.  The names of all Persons
who become additional Shareholders shall be maintained in the records of the
Company.
 
ARTICLE 4
ORGANIZATION OF THE COMPANY AND BUSINESS OF THE COMPANY
 
Section 4.1                        Organization of the Company.
 
The Articles and Memorandum of the Company in effect on this date are attached
hereto as Schedule 4.1.
 
Section 4.2                        Business of the Company.
 
The Company has been formed and will, from the date hereof, function for the
sole purpose of carrying on the Business.
 
 
-8-

--------------------------------------------------------------------------------

 
 
Section 4.3                        Management of the Company.
 
Subject to the terms of this Agreement, the Directors will manage, or supervise
the management of, the business and affairs of the Company in accordance with
this Agreement, the Act the Articles and the Memorandum.  Unless otherwise
expressly provided in this Agreement, all decisions of the Directors and
Shareholders shall be decided by the percentage of votes as may be required by
the Act.
 
Section 4.4                        Share Certificates.
 
Any and all certificates representing Shares now or hereafter beneficially owned
by the Shareholders during the term of this Agreement shall have endorsed
thereon, in bold type, the following legends:
 
“The shares represented by this certificate are subject to restrictions on
transfer and all the other terms and conditions of a Shareholders Agreement
dated as of February 18, 2012 made among the Company, each and all of the
holders of shares and certain other signatories thereto, as such agreement may
from time to time be amended in accordance with its provisions.  A copy of the
agreement is on file at the registered office of the Company and available for
inspection on request and without charge.  Any transfer made in contravention of
such restrictions shall be null and void.”
 
“The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended (the "Act"), or under the securities laws of
any province or state and may not be sold, assigned, transferred or otherwise
disposed of unless they are registered under the applicable securities laws or,
in the opinion of counsel to the holder reasonably acceptable to the issuer, an
exemption from such registration is available.“
 
Section 4.5                        Removal of Legends.
 
Any and all certificates representing Shares now or hereafter beneficially owned
by the Shareholders may be submitted to the Company for removal of legends
following termination of this Agreement and the requisite holding period.
 
ARTICLE 5
DIRECTORS AND SHAREHOLDERS
 
Section 5.1                        Number of Directors.
 
Unless otherwise agreed by the Shareholders, the Board of Directors shall
consist of five (5) Directors who shall be nominated and elected as provided for
in Section 5.2.
 
Section 5.2                        Nomination and Election of Directors.
 
(1)
Nomination.  Subject to the remainder of this Section 5.2(1), each of the
Shareholders shall be entitled to nominate and have elected one (1) Director for
every 20% of the Shares held by such Shareholder (including, for such purposes,
its Permitted Transferees).  Pursuant to the immediately preceding sentence, if
a Shareholder is entitled to nominate more than one Director, all but one
Director nominated by such Shareholder shall be Independent, unless otherwise
agreed by the Shareholders. Any remaining Director(s) to be nominated and
elected to the Board of Directors to bring the total number of Directors to five
(5) shall be so nominated and elected by a majority vote of the votes cast by
the Shareholders present in person or represented by proxy at a meeting of the
Shareholders.  Any such remaining Director shall be Independent.  Each member of
the Board of Directors shall be qualified to act as a director under the Act.  

 
 
-9-

--------------------------------------------------------------------------------

 
 
(2)
Replacement.  Any Shareholder entitled under Section 5.2(1) to nominate and have
elected a Director may replace any Director nominated by such Shareholder at any
time and from time to time, subject to Section 5.2(1).  If a nominee Director of
any Shareholder resigns or is removed, for any reason, the vacancy will be
filled by the election or appointment of a director nominated by such
Shareholder, provided that such Shareholder is still entitled to do so as
aforesaid.  The Directors will not transact any business or exercise any of
their powers or functions until such vacancy is filled, except to elect or
appoint the new Director.  If a replacement Director is not elected or appointed
within five (5) days because the Shareholder has failed to nominate a
replacement, the Directors then in office are entitled to transact business and
exercise all of the powers and functions of the directors.  Subject to the
foregoing, any Shareholder who wishes to replace a Director nominated by such
Shareholder may have such Director replaced at any duly constituted meeting of
the Shareholders of the Company, or by written resolution to that effect signed
by that Shareholder sent to the other Shareholders and the Company not less than
48 hours before a meeting of Directors at which such replacement director is
expected to attend.  Upon receipt of such written resolution, the Shareholders
shall execute the resolution and promptly return it to the party initiating the
same, who, upon receipt thereof, shall forward the signed resolution to the
Company for filing in the corporate minute book.

 
(3)
Indemnity.  The Company hereby indemnifies each Director and his or her heirs
and legal representatives, to the fullest extent permitted by Law, against all
costs, charges and expenses, including an amount paid to settle an action or
satisfy a judgment, reasonably incurred by him or her in respect of any civil,
criminal or administrative proceeding to which he or she is made a party by
reason of being or having been a director of the Company, provided (i) he or she
acted honestly and in good faith with a view to the best interests of the
Company; and (ii) in the case of a criminal or administrative proceeding that is
enforced by a monetary penalty, he or she had reasonable grounds for believing
that his or her conduct was lawful.  If applicable Law is amended after the date
hereof to authorize corporate action further eliminating or limiting the
personal liability of a director, then the liability of a Director of the
Company shall be eliminated or limited to the fullest extent permitted by such
Law.

 
Section 5.3                        Term of Office.
 
The term of office of a Director shall commence on the date of that individual's
election to the Board and shall terminate at the close of the next following
annual meeting of the Shareholders, or until his or her successor is elected, or
at any time prior thereto if the party nominating a Director replaces such
Director in accordance with Section 5.2(2) or otherwise in accordance with
Section 5.2(1).
 
 
-10-

--------------------------------------------------------------------------------

 
 
Section 5.4                        Powers and Duties of Directors.
 
Subject to the Act and the provisions hereof, the Directors shall manage or
supervise the Business and affairs of the Company except as such authority may
be delegated by the Directors from time to time in accordance with this
Agreement and the Articles.
 
Section 5.5                        Insurance.
 
The Company covenants with the Shareholders that it shall maintain an insurance
policy in place providing for directors’ and officer’s insurance coverage for
the directors and officers of the Company and its Subsidiaries in such amounts
as is deemed appropriate by the Board of Directors.
 
Section 5.6                        Board Meetings.
 
Unless otherwise determined by the Board of Directors, the Board shall meet at
least once per calendar quarter. Any two directors of the Company shall be
entitled to convene a meeting of the Board of Directors upon notice given as
specified in Section 5.7.
 
Section 5.7                        Exercise of Authority.
 
(1)
Quorum.  A quorum for a meeting of the Board of Directors shall consist of a
majority of the Directors of the Company, provided that (i) at least one (1)
Director present must be a nominee of GGC for so long as GGC is entitled to
nominate a director, (ii) at least one (1) Director present must be a nominee of
CRA for so long as CRA is entitled to nominate a director, and (iii) if there is
a fifth Director elected by the Shareholders pursuant to Section 5.2(1), that
Director must be present at the meeting.

 
(2)
Proceeding Without Quorum.  Notwithstanding the provisions of Section 5.7(1), if
proper original notice of a meeting of the Board of Directors, specifying the
business to be transacted at the meeting, is given and a quorum of Directors (as
contemplated in Section 5.7(1)) is not present, then a meeting of the Board of
Directors may thereafter be held on three (3) Business Days written notice of
the second meeting to transact the business set forth in the original notice
and, subject to the Act and the Articles, any members of the Board of Directors
present at that meeting, provided that (i) at least one (1) Director present
must be a nominee of GGC for so long as GGC is entitled to nominate a director,
and (ii) at least one (1) Director present must be a nominee of CRA for so long
as CRA is entitled to nominate a director, shall constitute a quorum for the
transaction of the business set out in the original notice in respect of that
meeting and such business may be transacted by a majority vote of those
Directors in attendance at the meeting.

 
(3)
Notice.  Unless all of the Directors are present (except where a Director
attends a meeting for the express purpose of objecting to the transaction of any
business on the grounds that the meeting is not lawfully called) or those absent
waive notice, no meeting of the Directors shall be validly convened unless at
least five (5) Business Days’ prior written notice thereof is given to each of
the Directors.  The Directors may attend any meeting via telephone.

 
 
-11-

--------------------------------------------------------------------------------

 
 
(4)
Content of Notice.  No resolution with respect to any matter may be put to any
meeting of the Board of Directors unless the notice of the meeting contains
reasonable detail of the matter or unless all of the Directors either are
present and do not object to the matter being put to the meeting or otherwise
waive the provisions of this Section 5.7(4).

 
(5)
Voting.  Subject to Section 5.7(2), except as otherwise herein provided,
decisions of the Board of Directors shall be effective only if approved by a
majority of the votes cast at a meeting of the Board of Directors (or by such
greater percentage of votes as may be required by the Act).  The chairman of any
meeting of the Directors will not have a second or deciding vote. Decisions of
the directors may also be effective upon a written consent signed by all of the
Directors entitled to vote on the applicable matter, and such written consent
shall be as valid as if it had been passed at a meeting of Directors.

 
(6)
Conflict of Interest. A Director shall disclose to the Company, in writing or by
requesting to have it entered in the minutes of meetings of Directors or of
meetings of committees of Directors, the nature and extent of any interest that
he or she has in any matter put to the Board of Directors.

 
(7)
Vacancies. If a vacancy on the Board of Directors arises for any reason
whatsoever, such vacancy shall be filled by the election or appointment of a
Director nominated by the Shareholder entitled to nominate a replacement in
accordance with Section 5.2(2). Until such vacancy is filled, the Board of
Directors shall not transact any business or exercise any of its powers or
functions, save and except as may be necessary to elect or appoint the new
Director and preserve the assets of the Company.  If a replacement Director is
not elected within five (5) days of such vacancy occurring because of the
failure of the Shareholder who is entitled to nominate a replacement Director to
do so, the Directors then in office shall be entitled to transact business and
exercise all of the powers and functions of the Board of Directors.  Subject to
Section 5.7(5), a decision or action of the majority of the Directors then in
office shall be deemed to be a decision or action of the majority of the Board
of Directors and a decision or action of all of the Directors then in office
shall be deemed to be the unanimous decision or action of the Board of
Directors. For greater certainty, the Board may only transact business if the
quorum provisions of this Section 5.7 are complied with.

 
(8)
Committees.  The Board of Directors may from time to time in its sole discretion
appoint such committees (including, without limitation, an Audit Committee and a
Compensation Committee) as the Board of Directors, by majority vote, determines
to be necessary, and it may delegate to such committees, if any, the
responsibility for making recommendations (and not approvals with respect to
such matters, which shall be made exclusively by the Board of Directors) to the
Board of Directors relating to such matters as the Board of Directors may
determine.

 
 
-12-

--------------------------------------------------------------------------------

 
 
Section 5.8                        Directors Fees and Expenses.
 
  The Board of Directors shall determine the manner in which its members will be
compensated for reasonable costs and expenses incurred in the performance of
such Directors’ duties, including without limitation, for out-of-pocket expenses
(including travel) incurred in connection with their services to, and attendance
at meetings of, the Board of Directors and any committees, as the case may be.
 
Section 5.9                        Officers.
 
(1)
Unless otherwise determined by the Board of Directors, the officers of the
Company shall be those officers as may be appointed from time to time in
accordance with this Agreement, the Articles and the Act.  All such officers
shall have the duties and responsibilities prescribed by the Board of
Directors.  The Board of Directors shall be entitled to appoint such additional
officers from time to time as it may determine.

 
(2)
An executive management team (the “Management Team”) will be established to
manage the day-to-day operations of the Company.  Subject to the foregoing, the
Shareholders have agreed that the Management Team would initially consist of the
following Persons:

 
 
(i)
Van Krikorian, Executive Chairman;

 
 
(ii)
Ashot Boghossian, Managing Director, Armenia;

 
 
(iii)
Jan Dulman, Interim Chief Financial Officer;

 
 
(iv)
New Hire, Chief Operating Officer, Armenia; and

 
 
(v)
Joseph Borkowski, Executive Vice President.

 
(3)
The Company has established a Short-Term Incentive Plan as well as an Omnibus
Long-Term Incentive Plan (“LTIP”), which allows for the granting of up to 10% of
the common shares outstanding (“CSO”), for all employees of the Company
including those employed by MG and GMC as a performance incentive for current
and future employees.  The STIP is to be based on the performance measurement
criteria and corporate goals as approved by the Board of Directors.

 
(4)
The transfer of MG and GMC to the Company at closing shall not impact the
continued employment of Armenian employees of MG and GMC.

 
Section 5.10                        Matters Requiring Unanimous Approval of the
Board of Directors.
 
(1)
Notwithstanding any other provision to the contrary in the Articles, the
Memorandum or this Agreement, subject to Section 5.10(2) and Section 5.10(4),
the following matters shall, in addition to any requirements imposed by Law,
require the unanimous approval of the Board of Directors:

 
 
(a)
hiring any Person to serve on the Management Team or in any position as a senior
manager of the Company;

 
 
-13-

--------------------------------------------------------------------------------

 
 
 
(b)
allotting, reserving, setting aside or issuing any Shares or other securities of
the Company or issuing or granting any rights, warrants or options to purchase,
acquire or otherwise obtain any unissued Shares or other securities of the
Company other than the issuance of Management Shares under the LTIP;

 
 
(c)
creating, assuming, incurring or amending any Debt, including loans to
Shareholders, other than credit facilities obtained by the Company from a
reputable financial institution in an amount not exceeding the amount
contemplated by an Annual Business Plan;

 
 
(d)
the signing of off-take agreements excluding existing Industrial Minerals SA
agreement terms; and

 
 
(e)
approving annual operating and capital budgets and the Annual Business Plan.

 
(2)
With respect to the matters set forth in Section 5.10(1), (i) for so long as GGC
is entitled to nominate a director, no vote of the Board of Directors shall be
valid unless one of the Directors nominated and elected by GGC votes, whether
for or against a resolution, or delivers a notice to the Company waiving the
right to vote on the resolution, and (ii) for so long as CRA is entitled to
nominate a director, no vote of the Board of Directors shall be valid unless one
of the Directors nominated and elected by CRA votes, whether for or against a
resolution, or delivers a notice to the Company waiving the right to vote on the
resolution.  In the event of any deadlock of the Board of Directors on any such
matter, such matter may be addressed through the continuance of the Business
based upon the execution of the then pre-existing Annual Business Plan.

 
(3)
Subject to Section 5.10(4), none of the Company’s Subsidiaries may make a
decision about, take action on or implement any of the matters listed in Section
5.10(1) without the unanimous approval of the Board of Directors as aforesaid.

 
(4)
With respect to the matters set forth in Section 5.10(1)(c), in the event that
the unanimous approval of the Board of Directors is not obtained within the ten
(10) day period following the submission of the applicable matter to the Board
of Directors, such matter may be approved by a majority vote of the Directors
notwithstanding any provision hereof to the contrary; provided there shall be at
least one designated Director of each Shareholder (to the extent such
Shareholder is entitled to designate a Director) in such majority.

 
Section 5.11                        Fundamental Matters.
 
(1)
Notwithstanding any other provision to the contrary in the Articles, the
Memorandum or this Agreement, the matters listed in Schedule 5.11(1) shall, in
addition to any requirements imposed by Law, require the approval of one nominee
director of each of GGC and CRA, respectively, in each case for so long as such
Shareholder is entitled to nominate a director to serve on the Board of
Directors.

 
 
-14-

--------------------------------------------------------------------------------

 
 
(2)
None of the Company’s Subsidiaries may make a decision about, take action on or
implement any of the matters listed in Schedule 5.11(1) without the unanimous
approval of the Board of Directors as aforesaid.

 
Section 5.12                        Meetings of Shareholders.
 
(1)
The quorum for the transaction of business at any meeting of the Shareholders
shall be two Persons present in person or by proxy together holding more than
fifty percent (50%) of the Shares entitled to vote at the meeting.  Subject to
(3), no meeting shall continue with the transaction of business in the absence
of a quorum.  At least five (5) days’ prior written notice to each Shareholder
shall be given with respect to the calling of each meeting of the Shareholders
unless the giving of such notice is waived by each Shareholder not present or
represented at the meeting. Such notice of meeting shall set out in reasonable
detail the business to be considered at such meeting and no other business shall
be transacted at such meeting without the consent of all of the Shareholders.

 
(2)
All questions before the Shareholders shall be decided by a majority of the
votes cast by the Shareholders present in person or represented by proxy at the
meeting of the Shareholders.  The chairman of each meeting of the Shareholders
shall be appointed by a majority of the votes cast by the Shareholders present
in person or represented by proxy at the meeting of the Shareholders.  The
chairman of the meeting of the Shareholders will not have a second or deciding
vote.

 
(3)
Subject to the Articles and notwithstanding the provisions of Section 5.12(1),
if proper notice of a meeting of the Shareholders is given and a quorum of
Shareholders is not present, then a meeting of the Shareholders may thereafter
be held on at least seven (7) days’ prior written notice of the second meeting
to transact the business set forth in the original notice and, subject to the
Articles and the Act, any Shareholders present at that meeting shall constitute
a quorum for the transaction of the business set out in the original notice in
respect of that meeting and such business may be transacted by a majority of
voting Shares of Shareholders in attendance at the meeting.

 
ARTICLE 6
FINANCIAL MATTERS
 
Section 6.1                        Annual Business Plan.
 
(1)
The Shareholders shall direct management of the Company to prepare a draft
annual business plan before the start of each Financial Year for consideration
and approval by the Board of Directors as soon as practicable and, in any event
not later than thirty (30) days prior to the end of the preceding Financial
Year.  The draft annual business plan shall contain a detailed monthly financial
budget with respect to the Company and its Subsidiaries.  Such budget shall
consist of a pro forma balance sheet, income statement and statement of changes
in financial position of the Company and its Subsidiaries for such Financial
Year, shall include comparison statements from the previous Financial Year,
shall be accompanied by a statement of the nature and amount of all capital
expenditures to be incurred during such Financial Year, and shall be supported
by the explanations, notes and information upon which the projections underlying
the annual business plan have been based.  In addition, the draft annual
business plan shall include the details of any advances, salaries, bonuses,
consulting fees, management fees, incentive compensation or other amounts, or
any other benefits, proposed to be paid to  any Director, former director,
officer, Shareholder, employee or Affiliate of the Company.

 
 
-15-

--------------------------------------------------------------------------------

 
 
(2)
The Directors will review the draft annual business plan and upon approval by
the Directors as provided in Section 5.10(1), the draft annual business plan
becomes the “Annual Business Plan” for the applicable Financial Year.  In the
event that the Directors are unable to approve any annual business plan in whole
or in part prior to the start of a Financial Year, the financial budget
contained in the Annual Business Plan for the preceding Financial Year,
excluding any provisions contained therein relating to capital expenditures,
will continue to apply to the extent of such disagreement until a complete
annual business plan is approved in accordance with this Section 6.1.

 
Section 6.2                        Maintain Books.
 
The Company shall maintain, and cause to be maintained, as the case may be,
accurate and complete books and records of all transactions, receipts, expenses,
assets and liabilities of the Company and its Subsidiaries in accordance with
generally accepted accounting principles, consistently applied as approved and
adopted by the Board.  Each Shareholder or its nominee or other authorized agent
or representative shall have free access at all times to examine such books and
records upon reasonable notice.
 
Section 6.3                        Financial Reporting Obligations.
 
The Company shall provide the following to the Shareholders:
 
 
(a)
Interim Statements – as soon as possible and, in any event, within thirty (30)
days after the end of each month a monthly and fiscal year to date financial
report consisting of consolidated unaudited financial statements of the Company
and its Subsidiaries, consisting of a balance sheet, a statement of retained
earnings, a statement of income and a statement of changes in financial position
on a consolidated basis, along with a comparison to budget and the previous
fiscal year and management discussion on any significant variances from budget
and any other information that a Shareholder may reasonably request; and

 
 
(b)
Annual Financial Statements - as soon as practicable, and in any event within
one hundred and twenty (120) days after the end of each Financial Year of the
Company, the audited financial statements of the Company, consisting of a
balance sheet, a statement of retained earnings, a statement of income and a
statement of changes in financial position as at the end of and for the period
commencing with the end of the previous fiscal year and ending with the end of
the current fiscal year, setting forth, in each case, in comparative form, the
figures for the previous fiscal year.

 
 
-16-

--------------------------------------------------------------------------------

 
 
Section 6.4                        Bank Accounts.
 
The Company shall maintain its bank accounts with such financial institutions as
the Board of Directors may from time to time determine.  All bank accounts shall
be kept in the name of the Company and all cheques, bills, notes, drafts or
other instruments issued or used by the Company in the ordinary course of
business or as contemplated under the Annual Business Plan shall require the
signatures of such officers or directors as the Board of Directors may from time
to time determine.  All monies received from time to time for the account of the
Company shall be paid immediately into such bank account or accounts for the
time being in operation and all disbursements on account of the Company shall be
made by cheque on such financial institutions.
 
ARTICLE 7
FINANCING THE COMPANY
 
Section 7.1                        Funding of Costs.
 
The Company shall fund all of its expenses and liabilities from its own cash on
hand and other assets.  Except as otherwise provided in this Agreement, the
Shareholders have no obligation to (i) loan or advance any amount to the
Company, (ii) otherwise finance the Company or any of its Subsidiaries or (iii)
secure or guarantee in any way the payment or performance of any Debt of the
Company or any of its Subsidiaries.  If the Company requires additional funds
for any purpose, the Company shall, subject to compliance with Section 5.10 and
Section 5.11, obtain such funds (i) first, to the greatest extent possible, by
borrowing from a reputable financial institution on terms and conditions
approved by the Board of Directors, and (ii) second, to the extent possible, by
issuing additional Securities or other securities of the Company or Debt in
accordance with Section 7.2.
 
Section 7.2                        Future Financings and Pre-emptive Rights.
 
(1)
Subject to compliance with the provisions of Section 5.10 and Section 5.11, this
Section 7.2 and applicable Law, the Board of Directors may, in its discretion,
authorize the issuance of such number of additional Shares or other securities
of the Company or Debt authorized under the Articles, the Memorandum or the Act,
as the case may be, (the “Offered Securities”), at such price and upon such
terms and conditions and to such Persons as the Board of Directors determines to
be in the best interests of the Company.  Notwithstanding the foregoing, any
issuances or grants by the Company with respect to (i) the Company's Convertible
Notes issued pursuant to the Binding Term Sheet and any convertible note
instrument which may be executed by the Company from time to time in connection
with the Binding Term Sheet (the “Convertible Notes”) and (ii) the Management
Shares, shall not be subject to this Section 7.2.

 
(2)
In the event that the Company proposes to issue Offered Securities other than
the IPO, the Company shall first deliver an offering notice in writing (the
“Offering Notice”) to each Shareholder.  Each Shareholder shall be entitled to
the irrevocable pre-emptive rights hereinafter set forth in this Section 7.2.

 
 
-17-

--------------------------------------------------------------------------------

 
 
(3)
The Offering Notice shall specify (i) the total number or principal amount, as
the case may be, of Offered Securities, (ii) the rights, privileges,
restrictions, terms and conditions of such Offered Securities, (iii) the
consideration for which each of such Offered Securities is being offered, which
consideration shall be the same for all of such Offered Securities, and (iv) the
scheduled date of closing which shall not be earlier than the date which is
thirty (30) days after the date of the Offering Notice.

 
(4)
Each Person receiving an Offering Notice as provided in Section 7.2(2), shall
have the option, exercisable within twenty (20) days after receipt of the
Offering Notice (the “Option Period”), by written notice given to the Company,
to subscribe for such Person’s pro rata portion of the Offered Securities, based
on the proportion that the aggregate of the number of Shares owned by such
Person bears to the aggregate of the number of Shares then held by all of the
Shareholders.

 
(5)
In addition to the pro rata right to subscribe for Offered Securities set forth
in Section 7.2(4), in the event that one or more Shareholders receiving an
Offering Notice as provided in Section 7.2(2) elects to purchase such
Shareholder’s pro rata portion of the Offered Securities, and one or more of
such Shareholders declines to elect to so purchase, the Shareholders who have
elected to purchase their pro rata portion of the Offered Securities in
accordance with Section 7.2(4) shall have the further right and option,
exercisable by notice in writing to the Company, delivered within five (5) days
of being notified by the Company that one or more of the Persons receiving an
Offering Notice as provided in Section 7.2(2) has declined to purchase its pro
rata portion of the Offered Securities, to purchase the portion of the Offered
Securities not subscribed for in accordance with Section 7.2(4). Each such
Shareholder delivering an additional notice to the Company as aforesaid shall be
entitled to subscribe for such Shareholder’s pro rata portion of the Offered
Securities not previously subscribed for, based on the proportion that the
aggregate of the number of Shares held by such Shareholder bears to the
aggregate of the number of Shares then held by the Shareholders entitled to
subscribe for Offered Securities not subscribed for in accordance with this
Section 7.2(5) (or in such other proportions as they may agree among
themselves). The procedure set forth in this Section 7.2(5) shall be repeated as
often as is necessary until the Offered Securities have been fully subscribed
for, or until there remains Offered Securities for which no Shareholder has
elected to subscribe.

 
(6)
If, after complying with the foregoing procedures there remains Offered
Securities for which no Shareholder has elected to subscribe, the Company may
(i) proceed with the financing subscribed for under this Section 7.2, and (ii)
pursue any additional capital requirements through other sources on terms and
conditions no more favourable to the subscriber than the terms and conditions
specified in the Offering Notice, as approved by the Board of Directors.

 
(7)
Where the calculation of a Shareholder’s pro rata portion of the Offered
Securities results in a fraction, such Shareholder’s pro rata portion of the
Offered Securities shall be increased or decreased to the nearest whole number.

 
 
-18-

--------------------------------------------------------------------------------

 
 
(8)
For greater certainty, if a Shareholder fails to deliver a written notice to the
Company exercising such Shareholder’s rights to subscribe for the Offered
Securities in accordance with Section 7.2(4) within the Option Period, or fails
to deliver any additional notice within the time period specified in Section
7.2(5), as the case may be, any rights which such Shareholder may have had to
subscribe for any of the Offered Securities within the Option Period pursuant to
Section 7.2(4), or Offered Securities not otherwise subscribed for pursuant to
Section 7.2(5), as the case may be, shall be extinguished.

 
(9)
Each notice delivered by a Shareholder to the Company pursuant to this Section
7.2 shall constitute a binding agreement by the Shareholder delivering such
notice to subscribe for the number of Offered Securities subscribed for therein
upon the terms and conditions specified in the Offering Notice.

 
(10)
The rights granted to the Shareholders pursuant to this Section 7.2 shall not
apply with respect to the issuance Offered Securities by the Company as follows:

 
 
(i)
in connection with an Initial Public Offering or the Convertible Notes;

 
 
(ii)
in connection with the entering into of employment agreements with senior
management personnel of the Company; and

 
 
(iii)
in connection with the payment of a portion of the purchase price under the
terms of purchase agreements entered into by the Company for acquisitions in
connection with the Business.

 
ARTICLE 8
SHARE OWNERSHIP AND RESTRICTIONS ON TRANSFER
 
Section 8.1                        Restrictions on Transfer.
 
(1)
No Shareholder shall Transfer any of the Shares owned by it except in the manner
expressly permitted in this Agreement.  Any attempted Transfer of Shares made in
violation of this Agreement shall be null and void.  Neither the Board of
Directors nor the Shareholders shall approve or ratify any Transfer of Shares
made in contravention of this Agreement and the Company shall not permit any
such Transfer to be recorded on the share register of the Company maintained for
the Shares.

 
(2)
No Transfer or issuance of any Shares shall be or become effective until the
transferee executes and delivers to the Company and the Shareholders an
Assumption Agreement.  No such Transfer shall release such Shareholder from any
of its liabilities or obligations under this Agreement until it becomes
effective and then only to the extent provided in this Agreement.

 
(3)
From and after the date of an attempted Transfer in contravention of the terms
and conditions of this Agreement, unless otherwise expressly provided in this
Agreement, all rights of the Shareholder purporting to make the Transfer shall
be suspended and inoperative and, without limitation, no Person shall be
entitled to vote such Shares or receive dividends or other distributions until
the Transfer is rescinded by the transferor and transferee.

 
 
-19-

--------------------------------------------------------------------------------

 
 
Section 8.2                        Permitted Transferees.
 
(1)
Subject to the provisions of this Section 8.2, each Shareholder (for the
purposes of this Section 8.2, a “Transferor”) shall be entitled, upon prior
written notice to the Company and the other Shareholders, to Transfer the whole
or any part of the Shares owned by the Transferor to any Permitted Transferee of
the Transferor.  No such Transfer shall be or become effective until the
Permitted Transferee executes and delivers to the Company and the other
Shareholders an Assumption Agreement.  No such Transfer shall release or
discharge the Transferor from any of its liabilities or obligations under this
Agreement until it becomes effective and then only to the extent provided in
this Agreement.

 
(2)
The Transferor shall, at all times after the transfer of Shares to a Permitted
Transferee, (i) be jointly and severally liable with the Permitted Transferee
for the observance and performance of the covenants and obligations of the
Permitted Transferee under this Agreement, (ii) cause the Permitted Transferee
to remain a Permitted Transferee of the Transferor so long as the Permitted
Transferee shall have any registered or beneficial interest in the Shares, and
(iii) indemnify the other Parties against any loss, damage or expense incurred
as a result of the failure by the Permitted Transferee to comply with the
provisions of this Agreement.

 
Section 8.3                        Deemed Consent under Articles and Memorandum.
 
Each of the Parties hereby (i) consents to a Transfer of Shares made in
accordance with this Agreement, (ii) agrees that such consent shall satisfy any
restriction on the Transfer of the Shares contained in the Articles or the
Memorandum and that no further consent shall be required pursuant to the
Articles or the Memorandum for any such Transfer.
 
Section 8.4                        Encumbering of Shares.
 
No Shareholder shall grant a Lien on any of its Shares without the prior written
consent of the Company and all of the other Shareholders, which consent shall be
at the sole discretion of such Shareholders.
 
ARTICLE 9
TRANSFERS TO THIRD PARTIES; RIGHT OF FIRST OFFER
 
Section 9.1                        General.
 
No Transfer by any Shareholder of any Shares to any Person (other than a
Permitted Transferee) shall be effected except in compliance with this Article.
 
Section 9.2                        Right of First Offer.
 
(1)
Subject to the provisions of ARTICLE 8, if a Shareholder (the “Offeror”) wishes
to sell or dispose of all or any portion of the Shares owned by the Offeror (the
“Offered Shares”), each of the other Shareholders (the “Offerees”) shall have
the prior right to purchase the Offered Shares in accordance with the procedure
hereinafter described.

 
 
-20-

--------------------------------------------------------------------------------

 
 
(2)
The Offeror shall give to the Company and the Offerees notice in writing of the
Offeror’s intention to sell or otherwise dispose of the Offered Shares (the
“Offer”).  The Offer shall set out the number of Offered Shares, the price and
terms and payment which the Offeror is willing to accept for the Offered Shares
and the terms and conditions of payment and price, together with an affidavit or
certificate of the Offeror to the effect that such offer is a bona fide binding
offer which the Offeror wishes to accept.

 
(3)
Each Offeree shall have the right, exercisable within thirty (30) days after
receipt of the Offer (the “Exercise Period”), to initially purchase all such
Offeree’s pro rata portion of the Offered Shares, based on the proportion that
the number of Shares held by such Offeree bears to the total number of Shares
held by all of the Offerees, on the same terms and conditions set forth in the
Offer, by notice in writing (the “Exercise Notice”) to the Offeror and the
Company setting out the number of Offered Shares which such Offeree elects to
purchase.

 
(4)
In addition to the pro rata right to purchase Offered Shares set forth in
Section 9.2(3), in the event that one or more Offerees elects to purchase their
pro rata portion of the Offered Shares, and one or more of such Offerees
declines to elect to so purchase, the Offerees who have elected to purchase
their pro rata portion of the Offered Shares shall have the further right and
option, exercisable by notice in writing to the Company and the Offeror,
delivered within five (5) days of being notified by the Offeror that one or more
of the Offerees has declined to purchase their pro rata portion of the Offered
Shares, to purchase the portion of the Offered Shares not otherwise purchased in
accordance with the foregoing.  Each such Offeree delivering an additional
notice to the Company and the Offeror as aforesaid shall be entitled to purchase
such Offeree’s pro rata portion of the Offered Shares not previously purchased,
based on the proportion that the aggregate of the number of Shares held by such
Offeree bears to the aggregate of the number of Shares then held by the Offerees
entitled to subscribe for Offered Shares not purchased by the other Offerees (or
in such other proportions as they may agree among themselves). The procedure set
forth in this Section 9.2(4) shall be repeated as often as is necessary until
the Offerees have elected to purchase all of the Offered Shares, or until there
remains Offered Shares for which no Offeree has elected to purchase.  

 
(5)
Where the calculation of an Offerees’s pro rata portion of the Offered Shares
results in a fraction, such Offerees’s pro rata portion of the Offered Shares
shall be increased or decreased to the nearest whole number.

 
(6)
For greater certainty, if an Offeree fails to deliver an Exercise Notice to the
Company and the Offeror exercising such Offerees’s rights to purchase Offered
Shares in accordance with Section 9.2(3) within the Exercise Period, or fails to
deliver any additional notice within the time period specified in Section
9.2(4), as the case may be, then any rights which such Offeree may have had to
purchase Offered Shares within the Exercise Period pursuant to Section 9.2(3),
or Offered Shares not otherwise purchased pursuant to Section 9.2(4), as the
case may be, shall be extinguished.

 
 
-21-

--------------------------------------------------------------------------------

 
 
(7)
If, after complying with the foregoing procedures, the Offerees have not elected
to purchase all of the Offered Shares, the Offeror may, at the Offeror’s option,
(i) sell to the Offerees the number of Offered Shares for which they have
elected to purchase on the terms and conditions specified in the Offer or, (ii)
notwithstanding that one or more Offerees has elected to purchase Offered
Shares, sell the Offered Shares to a third party subject to compliance with the
terms and conditions of Section 9.3.

 
(8)
Each notice delivered by an Offeree to the Company and the Offeror pursuant to
this Section 9.2 shall constitute a binding agreement by the Offeree delivering
such notice to purchase the number of Offered Shares specified in such
notice.  With respect to each Offeree who has delivered a notice or notices, as
the case may be, pursuant to this Section 9.2, such Offeree hereby agrees to
deposit the entire amount payable to the Offeror by such Offeree in connection
therewith to the credit of the Offeror in the main branch of the Company’s
bankers on or prior to the date that is two (2) Business Days prior to the Date
of Closing (as provided in Section 9.2(9)).

 
(9)
The closing of the transaction of purchase and sale of the Offered Shares to the
Offerees pursuant to this Section 9.2 (a “Sale Transaction”) shall take place at
the Place of Closing at the Time of Closing as soon as practicable after the
full acceptance of the Offer by the Offerees and, in any event, not earlier than
the date which is fifteen (15) days after the later of (i) the expiration of the
Exercise Period, and (ii) the expiration of the five (5) day period following
the delivery of the notice, if applicable, given to the Offerees pursuant to
Section 9.2(4) (the “Date of Closing”), or earlier or later date as the parties
to the Sale may agree.  The Sale Transaction under this Section 9.2 shall be
effected in accordance with this Section 9.2 and the general sale provisions of
ARTICLE 11.

 
Section 9.3                        Piggy-Back Rights.
 
(1)
If, after complying with the procedures set out in Section 9.2, the Offeror is
entitled to and proposes to Transfer the Offered Shares to any Person (the
“Third Party”), the Offeror shall give notice of the proposed Transfer (a
“Disposition Notice”) to the other Shareholders.  The Disposition Notice must
(i) be in writing and (ii) specify the minimum consideration per Offered Share
that would be payable by the Third Party which may not be less than the
consideration contained in the Offer under Section 9.2.

 
(2)
Each of the other Shareholders shall have the right, at their respective option,
to require the Third Party to purchase Shares held by them in the same
proportion that the Offered Shares represent to the total number of Shares owned
by the Offeror, such that each of the other Shareholders shall be entitled to
sell from their respective holdings of Shares a fraction of the number of Shares
owned by such other Shareholder, on the same terms and conditions as the Offeror
proposes to Transfer the Offered Shares. For the purposes of this Section 9.3,
such fraction of the number of Shares owned by each other Shareholder shall have
as its denominator the number of Shares owned by such other Shareholder, and as
its numerator the number of Shares owned by such other Shareholder required to
make such fraction equivalent to the fraction which has the number of Offered
Shares as the numerator and the total number of Shares owned by the Offeror as
the denominator.  This right may be exercised by delivering an irrevocable and
unconditional notice in writing to the Offeror, the Company and the Third Party
(the “Piggy-Back Notice”) within a period of seven (7) days of receiving the
Disposition Notice.

 
 
-22-

--------------------------------------------------------------------------------

 
 
(3)
Failure of a Shareholder to submit a Piggy-Back Notice shall be construed as a
decision by such Shareholder not to exercise its piggy-back rights hereunder.

 
(4)
If any Shareholder gives a Piggy-Back Notice within the specified time period,
neither the Offeror nor any of the other Shareholders shall be permitted to sell
to the Third Party any of its Shares pursuant to this Section 9.3 unless the
Third Party also purchases from the Shareholders giving Piggy-Back Notices all
of the Shares entitled to be sold by such Shareholders pursuant to this Section
9.3, at the time of completion of, and on the same terms and conditions
applicable to, the Transfer of Offered Shares by the Offeror.

 
(5)
If the Third Party wishes to purchase a number of Shares (the “Alternative
Number of Shares”) which is less than the aggregate of the Offered Shares and
the Shares entitled to be sold by the other Shareholders who have submitted
Piggy-Back Notices pursuant to this Section 9.3, the Offeror and the other
Shareholders who have submitted a Piggy-Back Notice shall, collectively, be
entitled to sell the Alternative Number of Shares to the Third Party as follows:
(i) in the case of the Offeror, the number of Shares equal to the product
obtained by multiplying the Alternative Number of Shares by the quotient
obtained by dividing the total number of Shares owned by the Offeror by the
total number of Shares owned by the Offeror and the other Shareholders who have
submitted a Piggy-Back Notice, and (ii) in the case of each of the other
Shareholders who have submitted a Piggy-Back Notice, the number of Shares equal
to the product obtained by multiplying the Alternative Number of Shares by the
quotient obtained by dividing the total number of Shares owned by such
Shareholder by the total number of Shares owned by the Offeror and the other
Shareholders who have submitted Piggy-Back Notices.

 
(6)
The closing of the transaction of purchase and sale of Shares pursuant to this
Section 9.3 shall be completed at the Place of Closing at the Time of Closing
contemporaneously with the sale by the Offeror to the Third Party (each a “Sale
Transaction”). The Sale Transaction under this Section 9.3 shall be effected in
accordance with this Section 9.3 and the general sale provisions of ARTICLE 11.

 
Section 9.4                        Third Party Sale.
 
(1)
If, after complying with the procedures set out in Section 9.2 and Section 9.3,
the Piggy-Back Rights in Section 9.3 have not been exercised, the Offeror shall
be free for a period of one hundred and twenty (120) days following the day on
which it is determined that the Offerees have not elected to purchase all of the
Offered Shares or exercise their Piggy-Back Rights pursuant to Section 9.3, to
Transfer all but not less than all of the Offered Shares to any other Person (a
“Third Party Sale”). The consideration for the Offered Shares in any Third Party
Sale must not be less than that contained in the Offer and there must be no
collateral benefit to the Offeror contained in the terms and conditions
applicable to the Transfer of the Offered Shares.

 
 
-23-

--------------------------------------------------------------------------------

 
 
(2)
If the Offeror does not Transfer the Offered Shares within the one hundred and
twenty (120) day period set out in Section 9.4(1), no Transfer of Shares may be
made without the Offeror again complying with the terms of this ARTICLE 9.

 
Section 9.5                        Third Party Sale Provisions.
 
A Transfer of Shares to a Third Party under Section 9.3 or Section 9.4 is not
permitted, and the Company will not register any such Transfer on the share
register maintained for the Shares, unless:
 
 
(a)
Section 3.4 is complied with; and

 
 
(b)
all Debt owing to the Company by each Shareholder Transferring Shares to the
Third Party has been repaid or assumed and transferred to the Third Party.

 
ARTICLE 10
TAKE-OVER BID
 
Section 10.1                        Carry-Along Requirement.
 
(1)
If any one or more Shareholders receive a Take-Over Bid, the recipient
Shareholders of the Take-Over Bid must give notice of the Take-Over Bid to the
other Shareholders and the Company. Such notice must be in writing and
accompanied by a copy of the Take-Over Bid.  A “Take-Over Bid” is an offer to
acquire all of the issued and outstanding Shares that shall satisfy the
following conditions:

 
 
(a)
it is a written bona fide bid from a Person dealing at arm’s length with the
Parties (the “Bidder”);

 
 
(b)
the entire consideration for the Shares is payable in cash or Marketable
Securities on the closing date;

 
 
(c)
the per Share consideration shall be supported by a fairness opinion conducted
by a reputable M&A advisor;

 
 
(d)
no collateral benefit is provided to any one Shareholder or any of its
Affiliates or any other Person with whom the Shareholder does not deal at arm’s
length that is not provided to all Shareholders and fully disclosed in the bid,
other than management, consulting or other fees or the payment of salary which
is fair consideration for future services;

 
 
(e)
Shareholders who hold any Debt or other securities issued by the Company other
than Shares are entitled to receive, in consideration of the Debt and other
securities, an amount equal to, (i) the face amount or liquidation preference of
the debt or securities, plus (ii) any accrued but unpaid interest or dividends
on the debt or securities, plus (iii) any prepayment or redemption premium or
penalty contained in the agreements evidencing the debt or securities;

 
 
-24-

--------------------------------------------------------------------------------

 
 
 
(f)
the liability of each Shareholder under the bid, including any liability for
breach of any representation, warranty or covenant or under any indemnity, is
several and not joint and several and does not, under any circumstances, exceed
the lesser of the Shareholder’s pro-rata proportion of any claim and the
consideration paid to the Shareholder;

 
 
(g)
it does not contain any provision which would affect a Shareholder’s right to
own, use or exploit its assets or prevent or restrict in any way a Shareholder’s
business or its ability to make investments in any business;

 
 
(h)
there are no conditions other than customary closing conditions for similar
transactions;

 
 
(i)
all guarantees, indemnities, covenants and security made or granted by any
Shareholder to secure any Debt, liability or obligation of the Company will be
cancelled or the Shareholder will be indemnified against all Damages which may
be paid, suffered or incurred with respect to the guarantees, indemnities,
covenants or security;

 
 
(j)
Shareholders are not obligated to make any out-of-pocket expenditures prior to
the completion of the Take-Over Bid (excluding modest expenditures for postage,
copies, etc.), and each Shareholder is only required to pay its pro-rata share
of reasonable expenses incurred in connection with a completed bid, to the
extent such costs are incurred for the benefit of all Shareholders and are not
otherwise paid by the Company or the Bidder.  Costs incurred by or on behalf of
a Shareholder for its sole benefit are not considered costs of the bid.

 
(2)
If Shareholders holding not less than ninety percent (90%) of the Shares want to
accept the Take-Over Bid, they have the right to require the other Shareholders
to sell all of their Shares to the Bidder pursuant to the Take-Over Bid. Such
right may be exercised by notice in writing (a “Compulsory Sale Notice”)
delivered to the other Shareholders at least 10 days prior to the closing of the
transaction contemplated by the Take-Over Bid.  Subject to Section 10.2, each
Shareholder receiving a Compulsory Sale Notice is obligated to sell all of its
Shares to the Bidder on the terms of the Take-Over Bid.

 
Section 10.2                        Take-Over Bid Sale Provisions.
 
(1)
Any Shareholder required to Transfer its Shares to the Bidder pursuant to a
Compulsory Sale Notice shall be required to give the same representations and
warranties to the Bidder as the Shareholder or Shareholders who delivered the
Compulsory Sale Notice, provided that, for greater certainty, the liability of
each Shareholder under the Take-Over Bid,  including any liability for breach of
any representation, warranty or covenant or under any indemnity, shall be
several and not joint and several and shall not, under any circumstances, exceed
the lesser of the Shareholder’s pro-rata proportion of any claim and the
consideration paid to the Shareholder.

 
 
-25-

--------------------------------------------------------------------------------

 
 
(2)
Each Shareholder must endorse the share certificates representing the
Shareholder’s Shares for transfer to the Bidder or deliver an irrevocable share
transfer power of attorney with the share certificates executed in blank.

 
(3)
The Parties acknowledge that the completion of any Transfer of Shares to the
Bidder is subject to all filings, notices and Authorizations necessary to
complete the Transfer being made, given or obtained. The time for completion of
the Take-Over Bid will be extended for up to 45 days if necessary for such
purposes.

 
(4)
If at the time for completion of the Take-Over Bid (i) the Shares are not free
and clear of all Liens, the Bidder may, without prejudice to any other rights it
may have, purchase the Shares subject to such Liens. In that event, the Bidder
will, at completion, assume all obligations and liabilities with respect to such
Liens, and the purchase price payable by the Bidder for the Shares shall be
satisfied, in whole or in part, as the case may be, by such assumption or
payment and the amount so assumed or paid, as determined by the Bidder acting
reasonably, will be deducted from the purchase price payable to the applicable
Shareholder at completion.

 
Section 10.3                        IPO.
 
Subject to any approval required under Section 5.10 and Section 5.11, at the
Company’s request, the Shareholders will use all reasonable efforts to assist
with an IPO and will also enter into escrow and other agreements required by Law
or securities regulatory or stock exchange requirements or by underwriters in
connection with any IPO so long as all Shareholders are subject to the same
requirements.
 
ARTICLE 11
PROCEDURE FOR SALE OF SHARES
 
Section 11.1                        Application of Sale Provisions.
 
Except as may otherwise be expressly provided in this Agreement, the provisions
of this ARTICLE 11 shall apply to a Sale Transaction between or among
Shareholders.
 
Section 11.2                        Conditions for the Benefit of the Purchaser.
 
The completion of a Sale Transaction is subject to the following conditions to
be fulfilled or performed, on or before the Time of Closing, which conditions
are for the exclusive benefit of the Shareholder purchasing such Shares (the
“Purchaser”) and may be waived, in whole or in part, by the Purchaser in its
sole discretion:
 
 
(a)
the Shareholder selling Shares (the “Vendor”) shall take all necessary steps and
corporate proceedings to Transfer such Shares to the Purchaser with a good and
marketable title free and clear of any Liens whatsoever, and deliver the share
certificate(s) representing the Shares duly endorsed for transfer to the
Purchaser or otherwise as directed by it, together with a certificate duly
executed by the Vendor (or, in the case of a corporate Vendor, a senior officer
of the Vendor) in which the Vendor represents and warrants that the Shares are
being transferred to the Purchaser with a good and marketable title free and
clear of any Liens whatsoever; and

 
 
-26-

--------------------------------------------------------------------------------

 
 
 
(b)
the Vendor shall deliver to the Company and the Purchaser all necessary
documents (which documents shall be in form and substance reasonably
satisfactory to the Purchaser, acting reasonably) required to transfer to the
Purchaser the Shares, or to otherwise comply with the intent of this Agreement.

 
Section 11.3                        Conditions for the Benefit of the Vendor.
 
The completion of a Sale Transaction is subject to the following conditions to
be fulfilled or performed on or before the Time of Closing, which conditions are
for the exclusive benefit of the Vendor and may be waived, in whole or in part,
by the Vendor in its sole discretion:
 
 
(a)
the Transfer of the Shares to the Purchaser must be exempt from the prospectus,
offering memorandum and registration requirements of applicable securities Laws;
and

 
 
(b)
all guarantees, indemnities, covenants and security made or granted by the
Vendor or its Affiliates to secure any Debt, liability or obligation of the
Company (i) must be cancelled; or (ii) the Purchaser must indemnify the Vendor
and its Affiliates against all damages which may be paid, suffered or incurred
with respect to the guarantees, indemnities, covenants or security.

 
Section 11.4                        Closing Procedures.
 
(1)
The completion of a Sale Transaction will take place at the Place of Closing at
the Time of Closing on the Date of Closing or at such other place, on such other
date and at such other time as the parties to the Sale Transaction may agree to
in writing.

 
(2)
Subject to satisfaction or waiver by the relevant party to the Sale Transaction
of the conditions of closing, at the closing of the Sale Transaction:

 
 
(a)
the Vendor will assign and transfer title and deliver actual possession of the
Shares to the Purchaser and endorse the share certificates representing the
Shares for transfer to the Purchaser;

 
 
(b)
subject to Section 11.4(2)(c), unless otherwise agreed pursuant to the
applicable Sale Transaction and permitted by this Agreement, the Purchaser will
pay or satisfy the purchase price for the Purchased Shares by delivering to the
Vendor a certified cheque, bank draft or wire transfer of immediately available
funds in the full amount of the purchase price for the Purchased Shares; and

 
 
(c)
all Debt owing by the Vendor to the Company will be repaid or assumed and
transferred to the Purchaser. If the Vendor fails to repay the Debt and it is
not transferred to the Purchaser, the Purchaser will pay the amount of the Debt
from the purchase price and the amount of the purchase price payable to the
Vendor will be reduced accordingly.

 
 
-27-

--------------------------------------------------------------------------------

 
 
(3)
In connection with the completion of a Sale Transaction, the Board of Directors
would hold a meeting to approve (i) the transfer of Shares pursuant to the Sale
Transaction, and (ii) the issuance of a new share certificate or certificates in
the name of the Purchaser representing the Shares so transferred by the Vendor.

 
Section 11.5                        Non-Completion by Vendor.
 
(1)
If the Vendor fails to complete the Sale Transaction, the Purchaser shall have
the right, if not in default under this Agreement, without prejudice to any
other rights which it may have, to make payment of the purchase price payable to
the Vendor by depositing such amount to the credit of the Vendor in the main
branch of the Company's bankers.  Such deposit shall constitute valid and
effective payment of such amount to the Vendor.  If the purchase price has been
so paid, then from and after the date of deposit, the Sale Transaction shall be
deemed to have been fully completed and all right, title, benefit and interest,
both at law and in equity and to the Shares being sold pursuant to such Sale
Transaction shall conclusively be deemed to have been transferred to and become
vested in the Purchaser and all right, title, benefit and interest, both at law
and in equity, in and to such shall cease and determine.  The Purchaser shall
also have the right to execute and deliver, on behalf of and in the name of the
Vendor, such deeds, transfers, share certificates and other documents that may
be necessary to complete the Sale Transaction, and each Shareholder, to the
extent it may be a Vendor, irrevocably appoints any Shareholder who becomes a
Purchaser in a Sale Transaction its true and lawful attorney, with full power of
substitution in the name of and on behalf of such Shareholder, in accordance
with The Powers of Attorney Act (Ontario), with no restriction or limitation in
that regard and declaring that this power of attorney being coupled with an
interest may be exercised during any subsequent legal incapacity on its part, to
execute and deliver all such agreements and documents as may be necessary to
permit the completion of the applicable Sale Transaction as provided in this
Agreement.  This power of attorney shall not be revoked or terminated by any act
or thing unless this Agreement is terminated or unless such Shareholder ceases
to be bound by the provisions of this Agreement.

 
(2)
The Vendor shall be entitled to receive the amount deposited with the Company's
bankers pursuant to Section 11.5(1) on delivery to the Purchaser of the
documents referred to in Section 11.2 and in compliance with all other
provisions of this Agreement.

 
Section 11.6                        Non-Completion by Purchaser.
 
In addition to and without limiting any remedy that may be available at Law or
in equity to the Vendor, in the event that a Purchaser who is obligated to
purchase Shares in accordance with this Agreement defaults in the performance of
its obligation to complete such Sale Transaction, the Vendor may, at its option,
by notice in writing to the defaulting Purchaser, terminate all its obligations
relating to such Sale Transaction and, upon the giving of such notice in
accordance with the provisions of this Section 11.6, such obligations shall be
terminated without prejudice to the continued effectiveness of this Agreement.
 
Section 11.7                        Multiple Purchasers and Vendors.
 
For greater certainty, the Parties acknowledge and agree that where a Sale
Transaction involves more than one Purchaser or more than one Vendor, each
Purchaser and each Vendor in such Sale Transaction is only liable for its own
representations, warranties, covenants, conditions and agreements.  No Vendor or
Purchaser is jointly liable with any other Vendor or Purchaser for the
representations, warranties, covenants, conditions and agreements of any other
Purchaser or Vendor.
 
 
-28-

--------------------------------------------------------------------------------

 
 
Section 11.8                        Continuing Obligations.
 
If a Shareholder transfers all of its Shares, the obligations of the Shareholder
under ARTICLE 12 continue in full force and effect.
 
Section 11.9                        Consents.
 
The Parties acknowledge that the completion of any Sale Transaction shall be
subject, in any event, to the receipt of all necessary governmental and
regulatory consents and approvals to the transfer of Shares contemplated
thereby.
 
ARTICLE 12
CONFIDENTIALITY
 
Section 12.1                        Confidentiality.
 
(1)
Each Shareholder will keep all Confidential Information confidential and will
not disclose any Confidential Information to any Person or use any Confidential
Information except as permitted by this Agreement.  A Shareholder may disclose
Confidential Information to its employees and advisors but only to the extent
that they need to know the Confidential Information, they have been informed of
the confidential nature of the Confidential Information and they agree to be
bound by and act in accordance with this Section.  Each Shareholder will notify
the Company as soon as practicable of the identity of each employee and advisor
to whom any Confidential Information has been disclosed.

 
(2)
For the purposes of this ARTICLE 12, “Confidential Information” means all
information relating to the business, operations, assets, liabilities, plans,
prospects and other affairs of the Company and its Subsidiaries, in whatever
form, and includes all information on clients, customers, consumers, suppliers,
distributors, consultants, agents and dealers; employees, compensation and
employment records; pricing, costs and budgets; contracts; research and
development activities; trade secrets, know-how, technology, inventions,
algorithms, prototypes, designs, drawing and sketches; computer data, files,
tapes, disks, programs and the information contained therein; sales or marketing
techniques or plans; operations and service manuals; business, statistical and
technical data, reports, records and files; procedures, processes, proposals and
plans; formulae, financial information and projections; business and legal
information and communications, mail, notes, correspondence, discussions and
memoranda, but shall exclude all such information relating to other properties
or prospects of the Parties in the Territory.

 
 
-29-

--------------------------------------------------------------------------------

 
 
Section 12.2                        Confidentiality Exceptions.
 
The restrictions set out in Section 12.1 do not apply to Confidential
Information or any part of it that:
 
 
(a)
is or becomes generally available to the public;

 
 
(b)
is required to be disclosed by Law; or

 
 
(c)
is permitted in writing to be disclosed by the Person who owns such Confidential
Information.

 
Section 12.3                        Ownership of Confidential Information.
 
To the extent that any Confidential Information is owned by a Party it will
remain the exclusive property of that Party. Nothing in this Agreement or in the
disclosure of any Confidential Information will confer any interest in the
Confidential Information on a receiving party.
 
ARTICLE 13
NON-COMPETITION
 
Section 13.1                        Non-Competition; Non-Solicitation.
 
(1)
Subject to Section 13.2, in the case of each Shareholder, such Shareholder shall
not, on its own behalf or on behalf of or in connection with any Person,
directly or indirectly, in any capacity whatsoever or by and through any Person
or otherwise, carry on, be engaged in, have any financial or other interest in
or be otherwise commercially involved in any endeavour, activity or business in
all or any part of the Territory which is substantially the same as or is in
competition with the Company, except GGC and its subsidiaries may carry on all
operations and activities which relate to any property or interest it owns in
the Territory at the date of this Agreement as well as any prospects disclosed
confidentially by GGC to CRA prior to the date of this Agreement.

 
(2)
During the Non-Compete Period, each Shareholder shall not, on its own behalf or
on behalf of or in connection with any Person, directly or indirectly, in any
capacity whatsoever or by and through any Person or otherwise:

 
 
(i)
induce or attempt to induce any employee of the Company or any of its
Subsidiaries to leave the employ of the Company or such Subsidiary, or in any
way interfere with the relationship between the Company or any Subsidiary and
any employee thereof, or

 
 
(ii)
induce or attempt to induce any customer, supplier or other business relation of
the Company or any Subsidiary to cease doing business with the Company or any
Subsidiary, or in any way interfere with the relationship between any such
customer, supplier or business relation and the Company or any Subsidiary
(including, without limitation, making any negative or disparaging statements or
communications regarding the Company or any Subsidiary).

 
 
-30-

--------------------------------------------------------------------------------

 
 
Section 13.2                        Exceptions.
 
Notwithstanding any provision hereof to the contrary, a Shareholder shall not be
in default of the provisions in this ARTICLE 13 by virtue of holding as a
passive investor not more than five percent (5%) (including shares held by any
Persons acting jointly or in concert with the Shareholder) of the issued and
outstanding shares of a corporation, the shares of which are listed on a
recognized stock exchange and with which corporation such Shareholder has no
other connection whatsoever.
 
ARTICLE 14
GENERAL MATTERS
 
Section 14.1                        Notice.
 
(1)
Any notice, direction or other communication to be given under this Agreement
shall be in writing and given by delivering it or sending it by facsimile or
other similar form of recorded communication addressed to the address for notice
specified in the signature page to this Agreement for each Party.

 
(2)
Any such communication shall be deemed to have been validly and effectively
given (i) if personally delivered, on the date of such delivery if such date is
a Business Day and such delivery was made prior to 4:00 p.m. (New York time) and
otherwise on the next Business Day, or (ii) if transmitted by facsimile or
similar means of recorded communication on the Business Day following the date
of transmission.  Any Party may change its address for service from time to time
by notice given in accordance with the foregoing and any subsequent notice shall
be sent to such Party at its changed address.

 
Section 14.2                        Time of the Essence.
 
Time shall be of the essence of this Agreement.
 
Section 14.3                        Announcements.
 
No press release, public statement or announcement or other public disclosure
with respect to this Agreement or the transactions contemplated in this
Agreement may be made except with the prior written consent and joint approval
of the Parties, or if required by Law or a Governmental Entity. Where such
disclosure is required by Law or a Governmental Entity, the Party required to
make the disclosure will use its commercially reasonable efforts to obtain the
approval of the other Parties as to the form, nature and extent of the
disclosure.
 
Section 14.4                        Independent Legal Advice.
 
Each of the Parties hereby confirms that it has had the opportunity to obtain
independent legal advice regarding its respective rights and obligations
hereunder.  Each of the Parties confirms that they have sought, or have
willingly waived the right to seek, legal advice regarding their respective
rights and obligations hereunder.
 
 
-31-

--------------------------------------------------------------------------------

 
 
Section 14.5                        Third Party Beneficiaries.
 
The Parties intend that this Agreement will not benefit or create any right or
cause of action in favour of any Person, other than the Parties.  No Person,
other than the Parties, is entitled to rely on the provisions of this Agreement
in any action, suit, proceeding, hearing or other forum. The Parties reserve
their right to vary or rescind the rights at any time and in any way whatsoever,
if any, granted by or under this Agreement to any Person who is not a Party,
without notice to or consent of that Person.
 
Section 14.6                        No Agency or Partnership.
 
Nothing contained in this Agreement shall make or constitute any Party, the
representative, agent, principal or partner of any other Party and it is
understood that no Party has the capacity to make commitments of any kind
whatsoever or incur obligations or liabilities binding upon any other Party.
 
Section 14.7                        Expenses.
 
Each Party shall be responsible for its own costs and expenses incurred in
connection with this Agreement and the transactions contemplated by it.  The
fees and expenses referred to in this Section are those which are incurred in
connection with the negotiation, preparation, execution and performance of this
Agreement, and the transactions contemplated by this Agreement, including the
fees and expenses of legal counsel, investment advisers and accountants.
 
Section 14.8                        Representations and Warranties of the
Parties.
 
Each of the Parties represents and warrants to each other Party, and
acknowledges and confirms that such other Parties are relying on such
representations and warranties in entering into this Agreement, that (A) the
execution, delivery and performance by such Party of this Agreement have been
duly authorized by all necessary corporate action on the part of such Party, and
(B) this Agreement has been duly executed and delivered by such Party and
constitutes a legal, valid and binding obligations of such Party, enforceable
against it in accordance with its terms subject only to any limitation under
applicable laws relating to (i) bankruptcy, winding-up, insolvency, arrangement
and other laws of general application affecting the enforcement of creditors'
rights, and (ii) the discretion that a court may exercise in the granting of
equitable remedies such as specific performance and injunction. The foregoing
representations and warranties of the Parties are the only representations and
warranties granted by the Parties in connection with this Agreement, and such
representations and warranties shall survive the execution and delivery of this
Agreement and shall be deemed to be continuing with respect to each Party until
it ceases to be bound by the provisions of this Agreement.
 
Section 14.9                        Amendments.
 
This Agreement may only be amended, supplemented or otherwise modified by
written agreement signed by all of the Parties.
 
Section 14.10                        Waiver.
 
No waiver of any of the provisions of this Agreement will constitute a waiver of
any other provision (whether or not similar).  No waiver will be binding unless
executed in writing by the Party to be bound by the waiver.  A Party’s failure
or delay in exercising any right under this Agreement will not operate as a
waiver of that right. A single or partial exercise of any right will not
preclude a Party from any other or further exercise of that right or the
exercise of any other right.
 
 
-32-

--------------------------------------------------------------------------------

 
 
Section 14.11                        Entire Agreement.
 
This Agreement constitutes the entire agreement between the Parties with respect
to the matters provided for herein and supersedes all prior agreements,
understandings, negotiations and discussions, whether oral or written, of the
Parties with respect to the matters herein, provided, however, that in no event
shall any of the following be superseded by this Agreement (i) the Joint Venture
Agreement dated as of April 27, 2011 by and between GGC and certain of its
affiliates, on the one hand, and CRA and certain of its affiliates, on the other
hand, (ii) the Binding Term Sheet for the Convertible Notes executed on December
29, 2011 by and between GGC and certain of its affiliates, on the one hand, and
CRA and certain of its affiliates, on the other hand, and the Company and (iii)
the Note Instrument creating such Convertible Notes.  Should the terms and
provisions of this Shareholder Agreement conflict with any of the terms and
provisions of the Joint Venture Agreement, the Convertible Notes, the Binding
Term Sheet the Note Instrument or the Letter, then the terms and provisions of
the Joint Venture Agreement, the Convertible Notes, the Binding Term Sheet, the
Note Instrument and the Letter(as applicable) shall prevail.  The Joint Venture
Agreement, the Convertible Notes, the Binding Term Sheet, the Note Instrument
and the Letter are hereby incorporated by reference in their entirety into this
Shareholder Agreement including the Remaining Consideration Payable to GGC (the
“Remaining Consideration”).  There are no representations, warranties,
conditions or other agreements, express or implied, collateral, statutory or
otherwise, between the Parties in connection with the subject matter of this
Agreement except as specifically set forth herein and none of the Parties has
relied or is relying on any other information, discussion or understanding in
entering into and completing the transactions contemplated in this Agreement.
 
Section 14.12                        Successors and Assigns.
 
(1)
This Agreement shall become effective when executed by all the Parties and after
that time shall be binding upon and enure to the benefit of the Parties and
their respective successors, heirs, personal representatives and permitted
assigns.

 
(2)
Except as otherwise provided in this Agreement, neither this Agreement nor any
of the rights or obligations under this Agreement shall be assignable or
transferable by any Party without the prior written consent of the other Parties
unless (i) the assignor transfers all Shares owned by it to the assignee and
such transfer is permitted under and completed in accordance with this
Agreement, and (ii) the assignee executes and delivers an Assumption Agreement.

 
Section 14.13                        Further Assurances.
 
The Parties agree to execute and deliver such further and other papers, cause
such meetings to be held, resolutions passed and by-laws enacted, exercise their
vote and influence, and do and perform and cause to be done and performed, such
further and other acts and things that may be necessary or desirable in order to
give full effect to this Agreement and every part thereof.
 
 
-33-

--------------------------------------------------------------------------------

 
 
Section 14.14                        Severability.
 
If any provision of this Agreement shall be determined by any court of competent
jurisdiction to be illegal, invalid or unenforceable, that provision shall be
severed from this Agreement and the remaining provisions shall continue in full
force and effect.
 
Section 14.15                        Governing Law.
 
This Agreement shall be governed by and interpreted and enforced in accordance
with the laws of New York.
 
Section 14.16                        Counterparts.
 
This Agreement may be executed in any number of counterparts (including
counterparts by facsimile or other electronic means) and all such counterparts
taken together shall be deemed to constitute one and the same instrument.  Any
Party executing and delivering a copy of this Agreement by facsimile or other
electronic means shall promptly deliver an original to the Company promptly
following such delivery.
 
 [The remainder of this page has been intentionally left blank.]
 
 
-34-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the Parties have caused this Agreement to be executed by
their respective duly authorized officer.
 
COMPANY:
 

   
GLOBAL GOLD CONSOLIDATED RESOURCES LIMITED
By:
   
Name:
Title:



 
SHAREHOLDERS:
 

   
GLOBAL GOLD CORPORATION
By:
   
Name:
Title:

 
 

 
Address:
         
Attention:
   
Telephone:
   
Fax:
 



 
[Signature page to Shareholders Agreement.]
 
 
 

--------------------------------------------------------------------------------

 
 

   
CONSOLIDATED RESOURCES ARMENIA
By:
   
Name: Jeffrey R. Marvin
Title:    Director

 

 
Address:
59 Hillside Road
Greenwich, CT 06830
       
Attention:
Jeffrey R. Marvin
 
Telephone:
   
Fax:
 



 
[Signature page to Shareholders Agreement.]
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE “A”
SHAREHOLDERS AND SHARE OWNERSHIP
 
Shareholders:
 
1.           Global Gold Corporation – 51 shares representing 51% of the issued
and outstanding shares in the capital of the Company.
 
2.           Consolidated Resources Armenia - 49 shares representing 49% of the
issued and outstanding shares in the capital of the Company.
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE “B”
FORM OF ASSUMPTION AGREEMENT
 
TO:
All of the parties to the shareholders agreement (the “Agreement”) dated [●],
made among each of those Persons set forth on Schedule “A” thereto and
designated as Shareholders (each a “Shareholder” and, collectively, the
“Shareholders”) and Global Gold Consolidated Resources Limited (the “Company”).

 

--------------------------------------------------------------------------------

 
WHEREAS the terms of the Agreement impose particular sale and issue restrictions
with respect to certain proposed dealings with the Shares of the Company;
 
AND WHEREAS the terms of the Agreement requires that as a condition to the
transfer of all or a portion of the shares held by a Shareholder, and any issue
of the Shares by the Company, the proposed transferee, if not already bound by
the Agreement, agrees to be bound by the Agreement by executing and delivering
this Assumption Agreement;
 
[Insert the following recitals as appropriate]
 
[AND WHEREAS l (the “Transferee”) proposes to acquire l Shares of the Company
from l (the “Transferor”);]
 
[AND WHEREAS the Company proposes to issue l Shares to l (the “Transferee”);]
 
NOW THEREFORE for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the undersigned, intending to be legally bound
hereby, hereby covenants and agrees as follows:
 
1.
The Transferee acknowledges receipt of a copy of the Agreement.

 
2.
The Transferee covenants and agrees to be bound by all of the terms and
conditions of the Agreement, as it may be amended from time to time, as though
the Transferee was an original signatory to the Agreement, and the Transferee
shall be deemed for all purposes of the Agreement to be a Shareholder (as such
term is defined in the Shareholders Agreement).

 
3.
Each of the parties hereto covenants and agrees that it will take all such
steps, execute all such documents and do all such acts and things as may be
necessary to give full effect to this Assumption Agreement and to implement to
the fullest extent the provisions hereof.

 
4.
This Assumption Agreement shall be governed by and construed in accordance will
the laws of New York.

 
5.
Time shall be of the essence of this Assumption Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
6.
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings ascribed thereto in the Agreement.

 
7.
This Assumption Agreement shall be binding upon the undersigned and the heirs,
executors, administrators, successors, permitted assigns and legal
representatives of the undersigned.

 
8.
This Assumption Agreement may be executed in counterparties (including
counterparts by facsimile) and all such counterparts taken together shall be
deemed to constitute one and the same instrument.  Any party executing and
delivering a copy of this Assumption Agreement by facsimile shall promptly
deliver an original to the Company following such facsimile delivery.

 
DATED this                  day of
                                                                    ,
__________.
 

   
[TRANSFEREE]
By:
   
Authorized Signing Officer
   

 
OR
 

     
Witness
 
[Transferee]



 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.1
MEMORANDUM OF ASSOCIATION AND ARTICLES OF ASSOCIATION
 


 
See attached
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 5.11(1)
FUNDAMENTAL MATTERS
 
Corporate Changes
 
 
(a)
Amending, replacing or superseding the Articles or the Memorandum, except to (i)
resolve any conflict in favour of this Agreement, (ii) change the name of the
Company or (iii) change the registered office of the Company.

 
 
(b)
Changing the location of the registered or head office of the Company.

 
Share Capital
 
 
(c)
Allotting, reserving, setting aside or issuing any securities of the Company or
issuing or granting any rights, warrants or options to purchase, acquire or
otherwise obtain any unissued securities of the Company other than Management
Shares.

 
 
(d)
Declaring or paying any dividend or other distribution on or in respect of any
securities of the Company.

 
 
(e)
Purchasing, redeeming or acquiring any securities of the Company, except as
expressly permitted by this Agreement.

 
 
(f)
Paying or distributing amounts out of any stated capital account, reducing any
stated capital account, distributing any surplus or earnings, or returning any
capital.

 
 
(g)
Changing the authorized capital of the Company, changing the number of issued
and outstanding securities or increasing or reducing the capitalization of the
Company, by way of split, conversion, exchange of securities or otherwise.

 
 
(h)
Approving any transfer of shares by any Shareholder, except in accordance with
this Agreement.

 
Debt Financing
 
 
(i)
Creating, assuming or incurring any debt, including shareholder loans, other
than credit facilities obtained by the Company from a chartered bank or other
reputable financial institution in an amount not exceeding $100,000, or such
greater or lesser amount as is contemplated by the Annual Business Plan other
than the Convertible Notes.

 
 
(j)
Creating, assuming or incurring any liability or obligation of any nature which
assures or guarantees in any way the payment or performance (or payment of
damages in the event of non performance) of any debt or other liability or
obligation of any Person.

 
 
(k)
Granting or permitting to exist any lien on the assets of the Company.

 
 
 

--------------------------------------------------------------------------------

 
 
Financial Matters
 
 
(l)
Amending an Annual Business Plan after it is approved.

 
 
(m)
Approving the annual financial statements.

 
 
(n)
Appointing, changing or removing the auditors, if any, of the Company.

 
 
(o)
Making or filing any material tax election.

 
 
(p)
Changing the Financial Year of the Company.

 
Fundamental Changes
 
 
(q)
Selling, transferring, leasing, exchanging or otherwise disposing of any assets
of the Company out of the ordinary course of the Business, or granting any
right, option or privilege to do so, except as contemplated by an Annual
Business Plan.

 
 
(r)
Selling, transferring or otherwise disposing of any securities or other
ownership, equity or proprietary interest in any other person, including
securities held by the Company in any of its subsidiaries, except as
contemplated by an Annual Business Plan.

 
 
(s)
Purchasing, leasing or otherwise acquiring any property or assets out of the
ordinary course of the Business, or making any commitment to do so, except as
contemplated by an Annual Business Plan.

 
 
(t)
Purchasing or otherwise acquiring any securities or other ownership, equity or
proprietary interests in any other person, or incorporating or creating any
subsidiary, except as contemplated by an Annual Business Plan.

 
 
(u)
Making any loan or advance to any Person, except as contemplated by an Annual
Business Plan.

 
 
(v)
Amalgamating, merging or entering into an arrangement or other corporate
reorganization involving the Company or the continuance of the Company into any
other jurisdiction.

 
 
(w)
(i) Acknowledging the insolvency of the Company or the inability of the Company
to pay its debts as they become due; (ii) making an assignment for the benefit
of the creditors of the Company; (iii) appointing or allowing the appointment of
any receiver, receiver-manager, trustee, liquidator or other person acting in a
similar capacity; (iv) instituting any proceeding seeking to have the Company
adjudicated a bankrupt or insolvent; or (v) taking any action or instituting any
proceeding for the purpose of, or leading to, the liquidation, dissolution,
winding-up, reorganization, arrangement, adjustment, protection, relief or
composition of the Company or its debts under any law relating to bankruptcy,
insolvency, reorganization or relief of debtors.

 
 
 

--------------------------------------------------------------------------------

 
 
 
(x)
(i) Commencing any action, suit or proceeding, (ii) compromising or settling any
action, suit, proceeding, (iii) compromising or settling any material
administrative proceeding or investigation, or (iv) submitting to binding
arbitration.

 
 
(y)
(i) paying any advance, salary, bonus, consulting fee, management fee, incentive
compensation or other amount, or granting any other benefits, to any director,
former director, officer, shareholder, employee or affiliate of the Company,
(ii) entering into any Contract which would obligate the Company to make any
such payment or grant such benefits, except to the extent that such advances,
salaries, bonuses, fees, incentive compensation or other amounts or benefits
constituting normal remuneration payable to bona fide employees of the Company
as contemplated by the annual business plan; or (iii) making any such payment to
any person related by blood, adoption or marriage to any of the above or to any
Company not dealing at arm’s length with any such person or entering into any
contract which would obligate the Company to make any such payment except as
provided in Section 5.9 and the agreements contemplated thereby.

 
 
(z)
Making or entering into any contract or amending, modifying, restoring,
replacing or supplementing any contract which the Company is a party to, which
provides for the expenditure of $250,000 or more in one instance or in the
aggregate during any twelve month period.

 
 
(aa)
Changing materially the Business or taking any action which may lead to or
result in such change.

 
 
(bb)
proceeding with an IPO.

 



